 



Exhibit 10.13
FIRST CALIFORNIA BANK
SALARY CONTINUATION AGREEMENT
          THIS AGREEMENT is adopted this 11th day of May, 2006, by and between
FIRST CALIFORNIA BANK located in Camarillo, California (the ‘Company”), and
ROMOLO SANTAROSA (the “Executive”).
INTRODUCTION
          To encourage the Executive to remain an employee of the Company, the
Company is willing to provide salary continuation benefits to the Executive. The
Company will pay the benefits from its general assets.
AGREEMENT
          The Company and the Executive agree as follows:
ARTICLE 1
DEFINITIONS
          Whenever used in this Agreement, the following words and phrases shall
have the meanings specified:
          1.1 “Change of Control” means the transfer of shares of the Company’s
voting common stock such that one entity or one person acquires (or is deemed to
acquire when applying Section 318 of the Code) more than 75 percent of the
Company’s outstanding voting common stock.
          1.2 “Code” means the Internal Revenue Code of 1986, as amended.
          1.3 “Disability” means the Executive’s suffering a sickness, accident
or injury which has been determined by the carrier of any individual or group
disability insurance policy covering the Executive, or by the Social Security
Administration, to be a disability rendering the Executive totally and
permanently disabled. The Executive must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.
          1.4 “Early Involuntary Termination” means that the Executive, prior to
Normal Retirement Age, has been notified in writing, that employment with the
Company is terminated for reasons other than an approved leave of absence,
Termination for Cause, Disability, Change of Control or Early Voluntary
Termination.
          1.5 “Early Voluntary Termination” means that the Executive, prior to
Normal Retirement Age, has Separated from Service with the Company for reasons
other than Termination for Cause, Disability, Change of Control or Early
Involuntary Termination.
          1.6 “Effective Date” means January 1, 2006.
          1.7 “Normal Retirement Age” means the Executive attaining 65 years of
age.
          1.8 “Normal Retirement Date” means the later of the Normal Retirement
Age or Separation from Service.
          1.9 “Plan Year” means a twelve-month period commencing on January 1
and ending on December 31 of each year. The initial Plan Year shall commence on
the effective date of this Agreement.
          1.10 “Separation from Service” or “Separated from Service” means that
the Executive has experienced a Termination of Employment. In the event that an
Executive continues to provide services considered “significant” to the

1



--------------------------------------------------------------------------------



 



Bank, either as an employee or as an independent contractor, a Separation from
Service will not be deemed to have occurred. “Significant” services, for
purposes of this Agreement, are those where (1) the Executive provides services
in the capacity as an employee at an annual rate equal to at least 20 percent of
the services rendered during the immediately preceding three full calendar years
of employment, and the annual remuneration for such services is equal to at
least 20 percent of the average remuneration earned during the immediately
preceding three full calendar years of employment (or, if the Executive was
employed for less than three years, such lesser period); or (2) the Executive
continues to provide services to the Bank in a capacity other than as an
employee, and if the Executive provide those services at an annual rate that is
at least 50 percent or more of the service rendered, on average, during the
final three full calendar years of employment (or, if less, such lesser period)
and the annual remuneration for such services is at least 50 percent or more of
the average annual remuneration earned during the immediately preceding three
full calendar years of employment (or if less, such lesser period). This
definition of Separation from Service shall at all times be construed to comply
with the rules set forth in the 409A Proposed Regulations, issued September 29,
2005, or any subsequent regulations.
          1.11“Termination for Cause” shall be defined as set forth in
Article 5.
          1.12 “Termination of Employment” means that the Executive ceases to be
employed by the Company for any reason, other than by reason of a leave of
absence approved by the Company.
Article 2
Lifetime Benefits
          2.1 Normal Retirement Benefit. Upon Separation from Service on or
after the Normal Retirement Age for reasons other than death, the Company shall
pay to the Executive the benefit described in this Section 2.1 in lieu of any
other benefit under this Agreement.
          2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
$85,000 (Eighty-Five Thousand Dollars).
          2.1.2 Payment of Benefit. The Company shall pay the annual benefit to
the Executive in 12 equal monthly installments commencing with the month
following the Executive’s Normal Retirement Date, paying the annual benefit to
the Executive for a period of fifteen (15) years.
          2.2 Early Voluntary Termination. Upon an Early Voluntary Termination,
the Executive will not be eligible for a benefit under this Agreement.
          2.3 Early Involuntary Termination Benefit. Upon an Early Involuntary
Termination, the Company shall pay to the Executive the benefit described in
this Section 2.3 in lieu of any other benefit under this Agreement.
          2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the
Early Involuntary Lump Sum set forth on Schedule A for the Plan Year ending
immediately prior to Separation from Service, determined by vesting the
Executive in the Accrual Balance for the Plan Year ending immediately prior to
Separation from Service.
          2.3.2 Payment of Benefit. The Company shall pay the benefit determined
under Section 2.3.1 to the Executive in a lump sum within 30 days following
Separation from Service.
          2.4 Disability Benefit. Upon the Executive’s Separation from Service
prior to Normal Retirement Age due to Disability, the Company shall pay to the
Executive the benefit described in this Section 2.4 in lieu of any other benefit
under this Agreement.

2



--------------------------------------------------------------------------------



 



          2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the
Disability annual installment set forth on Schedule A, determined by vesting the
Executive in the annual benefit for the plan year ending immediately prior to
Separation from Service.
          2.4.2 Payment of Benefit. The Company shall pay the annual benefit
determined in Section 2.4.1 to the Executive in 12 equal monthly installments
commencing with the month following Separation from Service, paying the annual
benefit to the Executive for a period of fifteen (15) years.
          2.5 Change of Control Benefit. Upon a Change of Control, followed
within twelve (12) months by the Executive’s Separation from Service for reasons
other than death, Disability or retirement, the Company shall pay to the
Executive the benefit described in this Section 2.5 in lieu of any other benefit
under this Agreement.
          2.5.1 Amount of Benefit. The benefit under this Section 2.5 is the
Change of Control lump sum set forth on Schedule A, determined by vesting the
Executive in the projected Normal Retirement Benefit at Normal Retirement Age as
described in Section 2.1.1.
          2.5.2 Payment of Benefit. The Company shall pay the benefit determined
under Section 2.5.1 to the Executive in a lump sum within 30 days following
Separation from Service.
          2.6 Loss Year. Anything in this Article 2 to the contrary
notwithstanding, should the Company’s operations (exclusive of extraordinary
gains or expenses as determined by Generally
          Accepted Accounting Principles) result in a loss for any fiscal year
prior to the commencement of a benefit payment, then the accrual for that year
shall be omitted and all of the projected benefits as set forth on Schedule A
shall be adjusted downward as a result.
          2.7 Restriction on Timing of Distribution. Notwithstanding any
provision of this Agreement to the contrary, distributions to Executive may not
commence earlier than six (6) months after the date of a Separation from Service
if, pursuant to Section 409A of the Code and regulations and guidance
promulgated thereunder, Executive is considered a “specified employee” under
Section 416(i) of the Code. In the event a distribution is delayed pursuant to
this Section 2.5, the originally scheduled payments shall be delayed for
6 months, aggregated, and paid in a lump sum on the first day of the seventh
month. All other scheduled payments shall be made on the regular schedule,
starting with the seventh payment in the seventh month. If the payment is to be
made in a lump sum, the entire lump sum shall be delayed for six months and paid
in the seventh month.
Article 3
Death Benefits
          3.1 Death During Active Service. If the Executive dies while in the
active service of the Company, the Company shall pay to the Executive’s
beneficiary the split dollar death benefit described in the Split Dollar
Agreement attached as Addendum A between the Company and the Executive in lieu
of any other benefit under this Agreement
          3.2 Death after Separation from Service due to Retirement, Disability
or Change of Control. Upon the death of the Executive after Normal Retirement
Date or after Termination of Employment due to Disability or Change of Control
as set forth in Article 2 of this Agreement, the Company shall cease paying the
remaining benefit, if any, and shall then pay to the Executive’s beneficiary the
split dollar death benefit described in the Split Dollar Agreement attached as
Addendum A between the Company and the Executive.

3



--------------------------------------------------------------------------------



 



          3.3 Death after Early Involuntary Termination or Early Voluntary
Termination. No death benefit shall be paid upon the death of the Executive
after an Early Involuntary Termination or an Early Voluntary Termination
Article 4
Beneficiaries
          Beneficiary designations may be made under the Split Dollar
Arrangement attached as Addendum A hereto.
Article 5
General Limitations
          5.l Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Executive’s employment for:
          (a) Gross negligence or gross neglect of duties;
          (b) Commission of a felony or of a gross misdemeanor involving moral
turpitude in connection with the Executive’s employment within the Company; or
          (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Executive’s
employment and resulting in an adverse effect on the Company.
          5.2 Suicide or Misstatement. The Company shall not pay any benefit
under this Agreement if the Executive commits suicide. In addition, the Company
shall not pay any benefit under this Agreement if the Executive has made any
material misstatement of fact on an employment application or resume provided to
the Company, or on any application for any benefits provided by the Company to
the Executive.
Article 6
Claims and Review Procedure
          6.1 Claims Procedure. An Executive or beneficiary (“claimant”) who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:
          6.1.1 Initiation — Written Claim. The claimant initiates a claim by
submitting to the Company a written claim for the benefits.
          6.1.2 Timing of Company Response. The Company shall respond to such
claimant within 90 days after receiving the claim. If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.
          6.1.3 Notice of Decision. If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial. The
Company shall write the notification in a manner calculated to be understood by
the claimant. The notification shall set forth:
          (a) The specific reasons for the denial;
          (b) A reference to the specific provisions of the Agreement on which
the denial is based;
          (c) A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed;

4



--------------------------------------------------------------------------------



 



          (d) An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures; and
          (e) A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.
          6.2 Review Procedure. If the Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:
          6.2.1 Initiation — Written Request. To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.
          6.2.2 Additional Submissions — Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.
          6.2.3 Considerations on Review. In considering the review, the Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
          6.2.4 Timing of Company Response. The Company shall respond in writing
to such claimant within 60 days after receiving the request for review. If the
Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.
          6.2.5 Notice of Decision. The Company shall notify the claimant in
writing of its decision on review. The Company shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:
          (a) The specific reasons for the denial,
          (b) A reference to the specific provisions of the Agreement on which
the denial is based;
          (c) A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits; and
          (d) A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).
ARTICLE 7
Amendments and Termination
          7.1 This Agreement may be amended or terminated only by a written
agreement signed by the Company and the Executive; however, this Agreement will
automatically terminate if no benefit is payable to the Executive due to the
Executive’s Termination for Cause, Suicide or Misstatement as set forth in
Article 5 or upon an Early Voluntary Termination.
          7.2. The Company and the Executive agree to amend this Agreement in
the event that there is a change to applicable tax law or regulations or to the
accounting treatment for the benefits to be provided hereunder which materially
increases the after-tax cost of the benefits. In the event an amendment is
required under this Section 7.2, such amendment shall be limited to decreasing
the benefits to be provided to the Executive only to the extent necessary so
that net, after-tax impact to the Company’s earnings will be

5



--------------------------------------------------------------------------------



 



substantially the same as such earnings would have been absent the change in tax
law, regulation, or accounting treatment.
Article 8
Miscellaneous
          8.1 Binding Effect. This Agreement shall bind the Executive and the
Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.
          8.2 No Guarantee of Employment. This Agreement is not an employment
policy or contract. It does not give the Executive the right to remain an
employee of the Company, nor does it interfere with the Company’s right to
discharge the Executive. It also does not require the Executive to remain an
employee nor interfere with the Executive’s right to terminate employment at any
time.
          8.3 Non-Competition. During such time as Executive is receiving
benefit payments hereunder, Executive shall not serve as an employee, officer or
director of, or serve as a consultant or advisor to, any financial institution,
including but not limited to any bank, savings bank or credit union, which has
its headquarters or any branch office within the County of Ventura or the County
of Santa Barbara.
          8.4 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.
          8.5 Reorganization. The Company shall not merge or consolidate into or
with another company, or reorganize, or sell substantially all of its assets to
another company, firm, or person unless such succeeding or continuing company,
firm, or person agrees to assume and discharge the obligations of the Company
under this Agreement. Upon the occurrence of such event, the term “Company” as
used in this Agreement shall be deemed to refer to the successor or survivor
company.
          8.6 Tax Withholding. The Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.
          8.7 Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of California, except to the extent preempted
by the laws of the United States of America.
          8.8 Unfunded Arrangement. The Executive and beneficiary are general
unsecured creditors of the Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Company to pay such
benefits. The rights to benefits are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors. Any insurance on the Executive’s life is a general
asset of the Company to which the Executive and beneficiary have no preferred or
secured claim.
          8.9 Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein
          8.10 Administration. The Company shall have powers which are necessary
to administer this Agreement, including but not limited to:
     (a) Establishing and revising the method of accounting for the Agreement;


6



--------------------------------------------------------------------------------



 



     (b) Maintaining a record of benefit payments;
     (c) Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement; and
     (d) Interpreting the provisions of the Agreement.
          8.11 Named Fiduciary. The Company shall be the named fiduciary and
plan administrator under this Agreement. It may delegate to others certain
aspects of the management and operational responsibilities including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.
          IN WITNESS WHEREOF, the Executive and the Company consent to this
Agreement on the date above written.

                  EXECUTIVE:       COMPANY:    
 
               
                              FIRST CALIFORNIA BANK
               
 
               
/s/ Romolo Santarosa
 
      By   /s/ John W. Birchfield     ROMOLO SANTAROSA       John W. Birchfield,
Chairman    

7